Citation Nr: 0803620	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  01-01 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to a temporary total disability evaluation 
for hospital treatment pursuant to 38 C.F.R. § 4.29 (2007).  

3.  Entitlement to a temporary total disability evaluation 
for convalescence pursuant to 38 C.F.R. § 4.30 (2007).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The matters certified for appellate consideration are the 
veteran's claims for benefits, pursuant to 38 C.F.R. §§ 4.29 
and 4.30, for psychiatric medical treatment provided in 1983 
and 1985.  In November 2005, the Board remanded the veteran's 
case to the RO for the purpose of additional development to 
include readjudication of the issue of service connection for 
a psychiatric disorder with issuance of an appropriate 
Statement of the Case (SOC), clarification of whether the 
veteran is in receipt of Social Security Administration (SSA) 
benefits and any subsequent disability determinations, and 
whether the appellant desired a hearing (Travel Board or 
videoconference) at the Board.  

Current review of the claims file reflects that the 
development above was completed except for the personal 
hearing request.  The RO certified the case back to the Board 
in October 2007 without providing the veteran the hearing 
that she desired.  As the veteran has not been afforded the 
requested hearing, and there is no indication that she has 
withdrawn his request or otherwise waived her right to a 
Board hearing; hence, the hearing must be scheduled.  See 38 
C.F.R. § 20.700 (2007).  In fact in a recently submitted 
substantive appeal, she specifically requests a Travel Board 
hearing at the RO.  Such hearings are scheduled by the RO.

In order to ensure that the veteran's due process rights, 
this case is REMANDED to the RO for the following:

The RO should schedule the appellant for 
a Travel Board hearing at the RO in 
accordance with the applicable 
provisions.  Appellant and her 
representative should be notified of the 
time and place to report.  If she 
subsequently desires to withdraw the 
hearing request, such action should be 
taken at the RO.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



